Citation Nr: 0801611	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946 and from December 1950 to October 1970.  He died in July 
2000.  His death certificate shows that the immediate cause 
of death was cardiorespiratory arrest, the condition leading 
to this immediate cause was a brain tumor and the underlying 
cause of death was chronic renal failure.  This matter comes 
to the Board of Veterans' Appeals (Board) from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

The appellant testified at a March 2004 hearing, and the 
transcript is of record.  In August 2004 the Board remanded 
the claim to the RO for further development including a VA 
medical examination.  In June 2005 the Board requested a 
Veteran's Health Administration (VHA) opinion pertaining to 
whether there might be any causal link between the veteran's 
presumed herbicide exposure in service and his death causing 
brain tumor.  In the subsequent August 2005 opinion a VA 
oncologist found that it was not possible to give a final 
opinion regarding the tissue origin of the veteran's brain 
cancer and that there was no evidence in the record that the 
veteran had cancer of the lung, soft tissue sarcoma, prostate 
cancer or malignant lymphoma.  The oncologist also noted (in 
regard to appellant's allegation that radiation exposure in 
service may have caused the veteran's brain tumor) that a 
recent study of cockpit exposure to radiation found that skin 
cancer was the only cancer associated with such exposure.  In 
December 2005 the Board issued a denial of the appellant's 
claim.  The appellant subsequently appealed the Board's 
decision to the Court of Appeals for Veteran's Claims 
(Court).  Pursuant to a May 2007 Joint Motion for Remand by 
the parties, the Court vacated the Board's  December 2005 
decision and remanded the case for action in compliance with 
the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the instant case the appellant has alleged that the 
veteran's death from renal failure in July 2000 was related 
to his longstanding hypertension, which, as shown by service 
medical records, first became manifest in service.  The 
evidence of record contains two medical opinions concerning a 
possible relationship between the hypertension and the death-
causing renal failure.  The first opinion was provided by a 
private nephrologist in May 1999, after the veteran was 
referred to him for extremely elevated creatine levels.  The 
nephrologist found that the veteran most likely had 
hypertensive nephrosclerosis and chronic renal failure.  He 
did note that it was important that testing be done to make 
sure that the veteran did not have a condition that was 
potentially reversible and then indicated that the best thing 
for the veteran was if he had a urinary obstruction, which 
could be decompressed, leading to a return of renal function.  
The nephrologist doubted that the veteran had this, however.  

The second opinion was provided by a VA physician pursuant to 
the August 2004 Board remand.   The remand indicated that the 
physician should review the claims file and provide an 
opinion as to whether it is at least as likely as not the 
veteran's longstanding hypertension either caused or worsened 
his fatal renal disease.  In an August 2004 opinion, the 
physician, a hospitalist, noted that in July 1999 the veteran 
had a CAT scan done, which documented bilateral 
hydronephrosis and that procedures were then done to relieve 
an obstruction.  He also noted that it seemed that the 
veteran's renal failure was more of an acute nature, since he 
was referred to the nephrologist with an already elevated 
creatine, which went along more with an obstruction and less 
likely with hypertension as the cause.  Thus, he found that 
the veteran's renal failure was not at least as likely as not 
caused by the hypertension.   

In pertinent part, the May 2007 joint motion determined that 
the Board did not ensure that the RO complied with the August 
2004 remand as the August 2004 VA physician did not discuss 
whether the veteran's hypertension worsened his chronic renal 
failure.  Consequently, medical evidence relied upon by the 
Board for its April 2005 denial did not provide an adequate 
basis for making a determination as to whether the veteran's 
cause of death was service connected.   Accordingly, the 
motion found that remand to the Board was necessary to ensure 
compliance with Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders).   In 
order to ensure such compliance, a further remand is 
necessary for the RO to obtain a VA nephrologist's opinion 
regarding the etiology of the veteran's death causing renal 
failure. 

The Board also notes that the Court recently held in Hupp v. 
Nicholson, 21 Vet. App 342 (2007), that VCAA notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.   The Court also found 
that when a claimant's DIC application and accompanying 
evidence expressly raises a specific issue regarding, or the 
evidence submitted in connection with it relates to, a 
particular element of a claim, VA is required to provide 
notice that (1) informs the claimant of how to substantiate 
the assertion advanced and (2) takes into account the 
evidence submitted in connection with the application.  Id. 
at 353.  In regard to these latter findings the Board notes 
that the appellant's contentions and accompanying evidence 
have raised essentially two theories of entitlement for 
service connection for the cause of death.  The first, as 
mentioned above, is that the veteran's hypertension caused or 
aggravated his death causing renal failure.  The second is 
that the veteran's death-causing brain tumor resulted from 
Agent Orange exposure and/or radiation exposure in service.  
Consequently, under the Hupp ruling, fully compliant VCAA 
notice in the instant case would need to include an 
explanation of the evidence necessary to substantiate that 
the veteran's brain cancer was due to radiation exposure in 
service and/or Agent Orange exposure in service and an 
explanation of the evidence necessary to substantiate that 
the veteran's renal failure was caused or aggravated by his 
hypertension.  Further, these explanations should take into 
account the evidence already of record pertaining to these 
potential relationships, including, but not limited to, the 
aforementioned May 1999 private medical opinion, the August 
2004 VA medical opinion and the August 2005 VHA opinion.  As 
the VCAA notice provided by the RO did not meet the above 
requirements, remand is also necessary to ensure compliance 
with the Hupp decision.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with 
the applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the 
United States Federal Circuit including 
notice of the evidence necessary to 
substantiate her claim for service 
connection for the cause of death, notice 
of her and VA's responsibilities in 
claims development; notice to submit 
everything in her possession pertinent to 
her claim and notice regarding effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In particular the 
notice letter should comply with the 
Court's recent ruling in Hupp v. 
Nicholson, 21 Vet. App 342 (2007).  Thus, 
the notice should include (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his or death; (2) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.  Further the notice 
should 4) inform the claimant of how to 
substantiate the assertions she's 
advanced (i.e. that that the veteran's 
hypertension caused or aggravated his 
death-causing renal failure and  that the 
veteran's death-causing brain tumor 
resulted from Agent Orange exposure 
and/or radiation exposure in service) and 
(5) take into account the evidence 
received in connection with the veteran's 
claim (including, but not limited to, the 
medical opinions provided in May 1999, 
August 2004 and August 2005). 

2. The RO should forward the veteran's 
claims file to a VA nephrologist for 
review.  After reviewing all the 
pertinent evidence including the service 
medical records, the May 1999 private 
medical opinion, the records of the 
intervening treatment the veteran 
received between May 1999 and his death, 
and the August 2004 VA medical opinion, 
the nephrologist should provide an 
opinion as to whether it is at least as 
likely as not (i.e. whether there is a 50 
% chance or greater) that the veteran's 
longstanding hypertension either caused 
or worsened his fatal renal disease.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.    
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



